NO. 07-03-0158-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



APRIL 16, 2003



_________________________





WALTER DAILEY, APPELLANT



V.



WAYNE TURNER, ET AL., APPELLEES





_________________________________



FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;



NO. 86287-D; HONORABLE DON EMERSON, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION
(footnote: 1)
	Appellant filed his notice of appeal from the trial court’s judgment that he take nothing in his suit against appellees.  By letter dated April 3, 2003, the Court directed appellant’s counsel to pay the required filing fee of $125 before any further action could be taken in this appeal and also requested that a docketing statement be filed as required by Rule 32.1 of the Texas Rules of Appellate Procedure.  The Court also notified appellant that failure to comply might result in dismissal pursuant to Rule 42.3(c).  In response, appellant’s counsel sent a letter indicating that appellant has relocated without notifying him of a forwarding address or any contact information.  Counsel concludes that he will be unable to prosecute appellant’s appeal and requests that this appeal be dismissed.

Although the filing of the notice of appeal invoked the jurisdiction of this Court, if a party fails to follow the prescribed rules of appellate procedure, the appeal may be dismissed.  Tex. R. App. P. 25.1(b).  Thus, because the filing fee has not been paid and counsel indicates that appellant is unable to prosecute this appeal, we must dismiss.

Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).

Don H. Reavis	

    Justice







FOOTNOTES
1:Tex. R. App. P. 47.2(a).